Citation Nr: 1629662	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  09-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to an initial rating in excess of 30 percent for impairment of sphincter control.  

3.  Entitlement to an increased rating in excess of 30 percent for megaesophagus and gastroesophageal reflux disease (GERD).  

4.  Entitlement to an increased rating in excess of 10 percent for excision of a ganglion cyst of the right foot.  

5.  Entitlement to an increased compensable rating for left ear hearing loss.  

6.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert A. Bass, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1965 to February 1968 and from March 1968 to April 1985.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for PTSD has been claimed by the Veteran and is being developed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for OSA, an increased rating for excision of ganglion cyst of the right foot, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's impairment of sphincter control is shown to have resulted in extensive leakage and  fairly frequent involuntary bowel movements.  

2.  Throughout the appeal, the Veteran's megaesophagus and GERD have been primarily manifested by recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux that are shown to be productive of considerable impairment of health.  

3.  Throughout the appeal, the Veteran's left ear hearing loss has been manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 35 decibels in the left ear.  Speech recognition ability was 88 percent correct in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but no higher, for impairment of sphincter control have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7332 (2015).  

2.  The criteria for an increased rating in excess of 30 percent for megaesophagus and GERD have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.114, Code 7346 (2015).  

3.  The criteria for an increased compensable rating for hearing loss of the left ear have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.114, Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2007, March 2009, January 2010, and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2014 and February 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are also appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Impairment of Sphincter Control

Service connection was granted for impairment of sphincter control in a November 2008 rating decision.  Initially, a 10 percent evaluation was assigned, effective June 12, 2008, but by rating decision dated in October 2009, the rating was retroactively increased to 30 percent under the provisions of Code 7332, effective December 5, 2007.  

Diagnostic Code 7332 provides ratings based on impairment of sphincter control.  Healed or slight impairment of sphincter control, without leakage, is rated noncompensably (0 percent) disabling.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  38 C.F.R. § 4.114.

An examination was conducted by VA in August 2008.  At that time, the Veteran reported that he had been diagnosed with fecal incontinence. The condition affected general body health by causing weight gain, gaining over 140 pounds over the past 10 years.  He had no chronic constipation and alternating diarrhea and constipation.  The current treatment was wearing diapers.  He reported that he never had been hospitalized nor had any surgery for this condition.  He reported fecal leakage more than two thirds of the day in moderate amounts and a pad is needed four times a day.  The claimant reported functional impairment as being unable to do lifting and bending.  Rectal examination revealed partial loss of sphincter control.  There was a fissure present on examination of the rectum at the left lower quadrant.  Rectum examination did not reveal any reduction of lumen, ulceration, trauma, rectal bleeding, anal infections, proctitis, obstetrical injury, spinal cord injury or protrusions.  There were no hemorrhoids detected during the rectal examination.  The complete blood count (CBC) results were within normal limits.  The diagnosis was bowel incontinence.  The intestine condition did not cause significant anemia.  There were no findings of malnutrition.  

An examination was conducted by VA in January 2010.  At that time, regarding impairment of sphincter control, the Veteran gave a history of chronic small amounts of fecal leakage following a previous hemorrhoidal surgery.  He stated that he currently required the use of two to three pads per day in connection with this condition, but he had no other history of incontinence.  Examination of the anus revealed no evidence of lesions or hemorrhoids.  There was no evidence of anal inflammation, lesion or bleeding.  There was a small amount of fecal leakage present.  The diagnosis was chronic fecal leakage.  

An examination was conducted by VA in December 2010.  At that time, the Veteran reported that he used padding in his underwear six times per day because of fecal leakage.  On examination there was no evidence of fecal leakage.  The size of the lumen was somewhat smaller than usual with rectal scarring although it would admit index examination finger for digital rectal examination.  Sphincter tone was mildly decreased.  The diagnoses were hemorrhoids, rectal fissure status post surgical repair, and fecal incontinence.  

An examination was conducted by VA in February 2015.  At that time, the diagnosis was impairment of sphincter control.  Current symptoms included dull pain all the time with occasional bleeding and darker stool.  Incontinence was becoming a problem.  Treatment included use of an anal stimulator to help strengthen muscles and occasional topical cream.  No findings regarding impairment of sphincter control, including findings of fecal leakage, were reported by the examiner in the portion of the examination worksheet pertinent to impairment of rectal sphincter control.  It was noted that the Veteran had recurring anal fissure that had healed over today, but had been visualized on his last colonoscopy.  

At the May 2016 Board hearing, the Veteran testified that he changes his diaper five to six times per day and that 90 percent of the time he doesn't make it to the toilet.  He also reported that he rarely went out socially due to this disability and when he did, he would have to be near a bathroom.

The Board finds that throughout the appeal, the Veteran's impairment of sphincter control is shown to have been manifested by fecal leakage requiring that he change a pad up to five to six times per day.  This is found to constitute extensive leakage and involuntary bowel movements that are fairly frequent.  VA examinations have variously demonstrated  partial loss of sphincter control and the presence of fecal leakage.  The Veteran's hearing testimony has also described an inability to get to a bathroom before having a bowel movement/leakage.  He described avoiding leaving his home due to this disorder and, when he does go out, needing to be close to a bathroom.  Under these circumstances, the Board finds that the criteria for a rating of 60 percent have been met.  The next higher rating of 100 percent requires complete loss of sphincter control.  The Veteran has not alleged complete loss of sphincter control and the evidence does not establish the presence thereof.  In fact, the 2008 examiner specifically noted partial loss of sphincter control.  Under these circumstances, the Board finds that the criteria for a 100 percent schedular rating are not met.

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's impairment of sphincter control directly corresponds to the schedular criteria for the 60 percent evaluation for this disability.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's sphincter disabilities, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Veteran has also not identified any combined effects.  This includes the Veteran's additional service-connected disabilities, which will be addressed below.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


Megaesophagus and GERD

Service connection for hiatal hernia with reflux was granted by rating decision dated in June 1994.  A 10 percent rating was initially awarded.  The rating was changed to incorporate megaesophagus and GERD by rating decision dated in December 2005, when the 10 percent rating was maintained under Code 7346.  The rating was increased to 30 percent under the same Code in an October 2007 rating decision.  

Diagnostic Code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

An examination was conducted by VA in August 2008.  At that time, the Veteran reported being diagnosed with hiatal hernia with reflux. The condition affected his general body health by causing weight gain due to less physical activity.  Over the past 10 years, he had gained 140 lbs.  He reported dysphagia, heartburn, epigastric pain, scapular pain, reflux and regurgitation of stomach contents, nausea and vomiting.  He has no arm pain, hematemesis, or passing of black-tarry stools.  The symptoms described occurred intermittently, as often as 5 times a day, with each occurrence lasting 30 minutes.  The number of attacks within the past year was 100.  During flare-ups the Veteran reported that he needed bed rest.  The current treatment was Nexium daily.  He also reported having had esophageal stricture surgery in 1993.  He described the residuals of reflux and noted functional impairment as an inability to lift heavy objects or exercise.  On examination of the abdomen, there were no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall, tenderness to palpation, an ostomy, ascites, splenomegaly or aortic aneurysm.  The diagnosis was hiatus hernia/GERD that did not cause significant anemia or findings of malnutrition.  

An examination was conducted by VA in January 2010.  At that time, it was noted that the Veteran had a well-documented history of chronic esophageal conditions that had been previously treated surgically, with good response.  He continued to experience chronic reflux following his surgery, with excessive gas and belching.  He denied any history of dysphasia.  Current treatment was with Nexium daily, which provided good relief and no history of side effects.  On examination of the abdomen, it was noted to be soft, flat, and non-tender and without any evidence of organomegaly or masses.  There were active bowel sounds and no bruits present.  

An examination was conducted by VA in February 2015.  At that time, the diagnoses were GERD and "Megaesophagus" and GERD, status post flexible esophagoscopy by left thoracostomy with scar.  The Veteran reported having GERD symptoms constantly.  He has been diagnosed with megaesophagus.  He had lost the peristalsis and food tended to get stuck in the esophagus so that he would regurgitate food very easily, especially with activity.  He had achalasia, heartburn, and tightness in his chest.  He burped frequently, regurgitated food very easily. When lying down at night, food would frequently come back up.  He stated that he could not lie down to sleep.  The Veteran was on several medications, including Gas-X, Nexium, and Delzicol for epigastric disability.  He had persistent symptoms of recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux four or more times per year for ten days or more duration.  He also had recurrent nausea of the same frequency and duration as well as mild hematemesis and transient melena.  A complete blood count showed hemoglobin and hematocrit to be within normal limits.  

On examination in 2008, the Veteran's megaesophagus and GERD was shown to be primarily manifested by dysphagia, heartburn, epigastric pain, scapular pain, reflux and regurgitation of stomach contents, nausea and vomiting.  In 2010, his reported symptoms included chronic reflux, with excessive gas and belching.  At that time he denied any history of dysphasia.  In 2015, it was noted that he had recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  While these symptoms are shown to be productive of considerable impairment of health, the Veteran is not shown to demonstrate material weight loss as a result of the megaoesophagus and GERD.  While he is shown to have some hematemesis and mild melena, there is no demonstration of resulting anemia; or other symptom combinations productive of severe impairment of health.  As disability that is productive of severe impairment of health is not shown to be demonstrated, a rating in excess of 30 percent is not warranted.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating for megaesophagus and GERD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Regarding referral for extraschedular consideration, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's GERD symptoms directly correspond to the schedular criteria for the 30 percent evaluation for this disability.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's gastrointestinal disabilities, and no referral for an extraschedular rating is required.  

As noted, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Veteran has also not identified any combined effects.  This includes the Veteran's additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Left Ear Hearing Loss

Service connection for hearing loss of the left ear was awarded by the RO in a June 1994 rating decision.  The noncompensable rating has been in effect since September 1993.  It is noted that service connection for hearing loss of the right ear has been consistently denied by the RO so that, for evaluation purposes, hearing in that ear is considered to be normal.  See 38 C.F.R. § 4.85 (f).  

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing.  A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment form either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran was afforded several audiometric evaluations during the pendency of this appeal, including two examinations for compensation purposes.  An audiometric evaluation was conducted for compensation purposes for VA in February 2010.  At that time, the veteran's organic hearing acuity was shown to be as follows:

Hertz
1000
2000
3000
4000
Left ear
15
20
35
65

Thus, his acuity was manifested by an average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz of 34 decibels in the left ear.  Speech recognition ability was 94 percent correct in the left ear.  The Veteran reported difficulty understanding when he cannot see the speaker and pain when sirens or soft, high-pitched sounds are present.  The examiner noted no significant effects on occupational or usual daily activities.

An audiometric evaluation was conducted for compensation purposes for VA in August 2011.  At that time, the veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Left ear
15
20
40
65

Thus, his acuity was manifested by an average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 hertz of 35 decibels in the left ear.  Speech recognition ability was 88 percent correct in the left ear.  The Veteran reported that he is able to hear people, but must have them repeat things in order to understand.  He often answers questions incorrectly, which he finds embarrassing.  He reported that he is "lost" in background noise.  The examiner reported no significant effects on occupation and no effects on usual daily activities.

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  In the instant case, the application of the rating schedule to the pertinent facts demonstrates that a compensable evaluation is not warranted for the Veteran's left ear hearing loss.  The provisions of 38 C.F.R. § 4.86 do not apply.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the examiners in August 2011 specifically noted the Veteran's hearing had no significant occupational interference or interference with his activities of daily living.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2015).  In this case, the Schedule is not inadequate.  The Schedule does provide for higher ratings for the service-connected hearing loss.  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown.  

While the Board recognizes and has considered the Veteran's complaints of difficulty in hearing associated with his service-connected hearing loss, the Board notes that even the schedular rating criteria provide for ratings based on exceptional hearing patterns, which are not demonstrated in this case.  In addition, the record reflects that the Veteran has not required frequent hospitalizations for his hearing loss.  Further, there is no indication that the hearing loss alone significantly interferes with employment, particularly as the Veteran's representative has contended that it is pain from his service-connected knees that has interfered with his part-time employment.  The Board also notes some occupational impairment inherent in ratings for the Veteran's other service-connected disabilities.  In sum, there is no indication in the record that the average industrial impairment from the hearing loss disability would be in excess of that contemplated by the assigned schedular rating.  For these reasons, referral for an extra-schedular rating is not warranted.  

As noted, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Veteran has also not identified any combined effects.  This includes the Veteran's additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

An initial rating of 60 percent, but no higher, for impairment of sphincter control is granted for the appeal period, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased rating in excess of 30 percent for megaesophagus and GERD is denied.  

An increased compensable rating for left ear hearing loss is denied.


REMAND

Regarding the issue of increased rating for excision of a ganglion cyst of the right foot, the Board notes that a 10 percent evaluation was awarded on the basis of a January 2011 VA examination.  At that time, examination showed a 0.5 cm2 by 5 cm2 scar that was superficial and painful.  In addition, right ankle dorsiflexion was shown to be limited to between 0 and 10 degrees and plantar flexion was limited to between 0 to 20 degrees before, and from 0 to 10 degrees after, repetitive movements.  The diagnosis was ganglion cyst of the right medial ankle with excision and residual surgical scar, but the examination report does not indicate whether the limitation of ankle motion is a result of the ganglion cyst scar or some other pathology.  Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  As such, a supplemental opinion is required prior to appellate consideration.  

Regarding the Veteran's claim of service connection for sleep apnea, it is noted that the Veteran was afforded a VA examination in June 2014 in order to ascertain whether this disability had its onset during service.  At that time, the examiner stated that an opinion regarding etiology could not be rendered, as there were no sleep study reports confirming the diagnosis of sleep apnea of record.  In August 2015, 2004 and 2010 sleep studies that confirmed the diagnosis were associated with the record.  As such, a supplemental opinion is necessary prior to appellate consideration.  

Regarding the issue of TDIU, it is noted that this matter must be held in abeyance pending the completion of the development that is required in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a supplemental opinion from the examiner who examined the Veteran in June 2014 for OSA.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that OSA is related to service.  If the examiner is not available for the requested opinion, the Veteran should be scheduled for another examination, by a suitably qualified VA examiner so that he/she may provide the above-requested opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for a supplemental opinion from the examiner who examined the Veteran in January 2011 for excision of a ganglion cyst of the right foot.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any limitation of motion of the right ankle is related to his service-connected ganglion cyst removal, including limitation caused by the right ankle scar.  If the examiner is not available for the requested opinion, the Veteran should be scheduled for another examination by a suitably-qualified VA examiner so that he/she may provide the above-requested opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


